 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ISRAEL VILLARREAL,                                1:19-cv-00009-DAD-SAB
12                       Plaintiff,                     NEW CASE NUMBER:
13           v.                                         1:19-cv-00009-SAB
14    TULARE COUNTY,                                    ORDER REASSIGNING CASE
15                       Defendant.
16

17          All parties in the above-captioned case have consented to magistrate judge jurisdiction

18   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

19   §636(c)(1). (Doc. Nos. 7, 13.) Accordingly, this court reassigns this action to the docket of United

20   States Magistrate Judge Stanley A. Boone for all further proceedings, including trial and entry of

21   judgment, pursuant to 28 U.S.C. § 636(c)(1).

22          To prevent a delay in documents being received by the correct judicial officer, the new

23   case number listed below should be used on all future documents filed in this action.

24                                           1:19-cv-00009-SAB

25   IT IS SO ORDERED.
26
        Dated:     May 30, 2019
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        1
